PCIJ_A_01_Wimbledon_GBR-FRA-ITA-JPN_DEU_1923-08-17_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE

INTERNATIONALE.
1923.
Le 17 aoû
Dossier E. b
Audience du 17 août 1923. Rôle III.

Présents :

MM. LoDER, Président
Weiss, Vice-Président
Lord FINLAY,
MM. NyYxoLm,
Moore,
DE BUSTAMANTE,
ALTAMIRA,
Opa,
ANZILOTTI,
HUBER,

WANG, Juge suppléant
SCHÜCKING, Juge national allemand

Juges thtulaires.

 

AFFAIRE DU VAPEUR « WIMBLEDON »
Entre

Le Gouvernement de Sa Majesté britannique, représenté par

Sir Cecil Hurst, Conseiller juridique du Foreign Office,

Le Gouvernement de la République française, représenté par

M. Basdevant, Professeur à la Faculté de Droit de Paris,

Le Gouvernement de Sa Majesté le Roi d'Italie, représenté

par M. le Commandeur Pilotti, ancien juge au Tribunal
de Rome,

Le Gouvernement de Sa Majesté l'Empereur du Japon,

représenté par M. N. Ito, Premier Secrétaire de Légation,
Chargé d'Affaires 4.1. du Japon à La Haye, ©
, Demandeurs,
Le Gouvernement de la République polonaise, représenté par
M. Gustave Olechowski, Premier Secrétaire de Léga-
tion, temporairement détaché du Ministère des Affaires
étrangères près la Légation de Pologne à La Haye,
Intervenant,
d'une part
et
Le Gouvernement de l’Empire allemand, représenté par M.
Schiffer, ancien Ministre de la Justice,
Défendeur
d'autre part.

LA COUR,

composée ainsi qu'il est dit ci-dessus, |
Après avoir entendu les Parties en leurs observations et con-
clusions,

A rendu l'arrêt suivant :

I.

Par requéte introductive d’instance, déposée au Greffe
de la Cour le 16 janvier 1923, en conformité de l’article 40
du Statut et de l’article 35 du Règlement, les Gouvernements
de Sa Majesté britannique, de la République française, de Sa
Majesté le Roi d'Italie et de Sa Majesté l'Empereur du Japon,
ont saisi la Cour permanente de Justice internationale du
différend existant entre ces Gouvernements et le Gouvernement
de l’Empire allemand, au sujet de l’empêchement mis par les
autorités du Reich au passage du vapeur Wimbledon dans le
Canal de Kiel.

Cette requête concluait à ce qu’il plait à la Cour dire et juger 1
1° qu’à tort les autorités allemandes ont refusé, le 21
mars 1921, au vapeur Wimbledon le libre accès du Canal de
Kiel ;

2° que le Gouvernement allemand est tenu à la réparation
du préjudice subi de ce chef par ledit navire et évalué à la
somme de 174.084 francs 86 centimes, et aux intérêts à

6% Van, à dater du 20 mars 1921.

Les conclusions ainsi prises ont été développées dans
le Mémoire présenté par les demandeurs à la Cour, le 17 mars
1923 ; il y est spécifié que le montant de l'indemnité sera
remis au Gouvernement de Ja République française, dans le
17

délai d’un mois qui suivra la sentence, et que, faute de s’acquit-
ter dans ce délai, le Gouvernement allemand devra payer
les intérêts à 10 % de la somme due lors de son expiration, tant
en principal qu’en intérêts.

De son côté, le Gouvernement allemand, défendeur, a, par
les conclusions jointes au Contre-Mémoire qu'il a présenté le
20 avril 1923, demandé à la Cour :

1° de constater que les autorités allemandes étaient
en droit de refuser, le 21 mars 1921, au vapeur Wim-
bledon, le passage à travers le Canal de Kiel ;

2° de repousser la requête en indemnité.

Au cours de la procédure écrite, les conclusions respectives
des Parties ont encore reçu quelques modifications ou addi-
tions ; leur dernier état se trouve fixé par la Réplique des
Etats demandeurs, en date du 18 mai 1923,-et par la Duplique
allemande, en date du 15 juin suivant.

La Réplique conclut à ce qu'il soit jugé :

«Qw’a tort les autorités allemandes ont refusé, le 21
mars 1021, au vapeur Wimbledon l'accès du Canal de Kiel ;

«qu’en conséquence, le Gouvernement allemand est
tenu à la réparation du préjudice subi de ce chef par ledit
navire et ses affréteurs, qu'il y a lieu d'évaluer ce préjudice
à la somme de 174.082 francs 68 centimes, et aux intérêts
à 6% l'an, à dater du 20 mars 1921, à moins que la
Cour n’estime plus équitable de calculer en livres sterlings
la partie de l’indemnité correspondant à l’immobilisation
et au déroutement du navire, et ce sur les bases énoncées
à la Réplique;

«que le Gouvernement de l’Empire allemand devra

remettre le montant de ladite indemnité au Gouverne-

ment de la République française dans le délai d’un mois
à compter de la sentence ;

«et que, faute de s'acquitter ainsi, Je Gouvernement
allemand devra payer les intérêts à 10% de la somme
se trouvant due, tant en principal qu’en intérêts, à
l'expiration dudit délai d’un mois ».
18

Le Gouvernement de la République polonaise, qui était
intervenu au procès sur le fondement de l’article 63 du Statut,
s’est, au cours de la procédure orale, déclaré d'accord avec le
point de vue des demandeurs.

D'autre part, la Duplique du Gouvernement allemand a com-
plété et précisé ainsi qu'il suit les conclusions de son Contre-
Mémoire : elle demande à la Cour :

1° de décider a) — que l’article 380 du Traité de Paix
de Versailles n’a pu empêcher l'Allemagne dans la guerre
russo-polonaise de 1920-1921 d'appliquer au Canal de
Kiel une prescription de neutralité admissible en elle-
même comme l’est l'ordonnance du 25 juillet 1920;

b) — que l’application de cette ordonnance du 25 juillet
1920 n'était pas rendue impossible par la mise en vigueur
des préliminaires de paix du 2 novembre 1920, mais
seulement par la mise en vigueur du Traité de paix
définitif en date du 30 avril 1921.

2° de repousser la requête en indemnité.

A l'appui de leurs conclusions, les Parties ont placé divers
documents sous les yeux de la Cour, soit comme annexes à
leurs Mémoire, Contre-Mémoire, Réplique et Duplique, soit
au cours des débats.

La Cour a, en outre, entendu, dans ses audiences publiques,
tenues les 5, 6, 7, 9 et Io juillet 1923, les agents des six Gouver-
nements intéressés, en leurs plaidoiries.

II.
Point de fait

Les faits, tels qu'ils sont acquis au procès, et sur lesquels
il ne semble pas qu’il y ait aucun désaccord entre les Parties,
peuvent être ainsi résumés :

Un vapeur anglais, le Wimbledon, avait été affrété en
time-charter par la Société française « Les Affréteurs réunis »
dont le siège est à Paris. Aux termes de la charte-partie d’af-
frètement, signée le 28 janvier 1919, ce navire avait été donné
en location à la Société pour une durée de 18 mois, à compter
19
du 3 mai 19109, date de sa livraison ; mais un avenant du 15
juillet 1920 avait prolongé cette durée de six mois, à partir
du 3 novembre suivant. Le prix convenu pour la location
était de 17 sh. 6 pence par tonne et par mois.

Le navire ainsi affrété avait chargé à Salonique 4.200 ton-
nes de munitions et de matériel d'artillerie, à destination de
la Base maritime polonaise à Dantzig. Le 21 mars 1921, au
matin, il se présentait à l’entrée du Canal de Kiel; mais le
Directeur du mouvement du Canal refusa de lui livrer passage
invoquant, pour justifier ce refus, les ordonnances allemandes
sur la neutralité, promulguées à l’occasion de la guerre russo-
polonaise, et les instructions qu'il avait reçues.

Dès le surlendemain, le 23 mars, l'Ambassadeur de la Répu-
blique française à Berlin, demandait au Gouvernement
allemand de lever cette interdiction et de permettre au
Wimbledon de traverser le Canal de Kiel, conformément
à l’article 380 du Traité de Versailles. I] lui fut répondu quel-
ques jours après, le 26 mars, que le Gouvernement de l’Empire
était dans l'impossibilité de permettre à un navire ayant à bord
un chargement de munitions et de matériel d'artillerie à des-
tination de la Commission militaire polonaise à Dantzig, le
passage du Canal, et cela parce que les ordonnances allemandes
de neutralité des 25 et 30 juillet 1920 interdisaient le transit
de tels chargements pour la Pologne et pour la Russie, l’arti-
cle 380 du Traité de paix de Versailles ne s’opposant pas a
l'application de ces ordonnances pour le Canal de Kiel.

Le 30 mars au soir, la Société des « Affréteurs réunis »
télégraphia au capitaine du Wimbledon l’ordre de contiñuer
sa route par les détroits danois. Le vapeur leva l'ancre le
1 avril, et, passant par Skagen, il est arrivé à Dantzig, son
port de destination, le 6 du même mois; il avait alors subi
un stationnement de onze jours, auquel vint s'ajouter un dérou-
tement de deux jours.

Cependant, l'incident du Wimbledon n'avait pas été sans pro-
voquer d’actives négociations entre la Conférence des Ambas-
sadeurs et le Gouvernement de Berlin ; mais ces négociations,
qui avaient mis en présence les points de vue opposés, et au
20

cours desquelles la protestation des Puissances s’était heurtée a
Vallégation des droits et des obligations de l'Allemagne, comme
Etat neutre, dans le confit entre la Russie et la Pologne, n'ayant
abouti à aucun résultat, les Gouvernements de S. M. britan-
nique, de la République française, de S. M. le Roi d'Italie et
de S. M. l'Empereur du Japon résolurent de porter le litige
qui en avait été l’occasion, ainsi que l’avait d’ailleurs suggéré
le Gouvernement allemand lui-même, par une lettre de son
Ministre des Affaires étrangères en date du 28 janvier 1922,
devant la juridiction instituée par la Société des Nations pour
connaître en particulier de toute violation des articles 380 à
386 du Traité de Versailles, ainsi que de tout désaccord auquel
leur interprétation pourrait donner lieu. Cette juridiction
n’est autre que la Cour permanente de Justice internationale,
qui est entrée en fonction à La Haye, le 15 février 1922.

III.
Recevabilité de la demande

Il y a lieu tout d’abord d’examiner si la demande introduite
par les quatre Gouvernements’énumérés ci-dessus est receva-
ble, dans les termes où elle est soumise à la Cour. Le défendeur
s’en est remis sur ce point à son appréciation.

La Cour estime que la recevabilité de la demande, telle
qu'elle a été formulée dans la requête introductive d’instance,
ne peut faire doute. Il suffit d'observer en l’espéce que chacune
des Puissances demanderesses a un intérêt évident à l’exécu-
tion des stipulations qui concernent le Canal de Kiel, puis-
qu'elles ont toutes des flottes et des navires marchands battant
leur pavillon; elles rentrent donc, sans qu’il soit besoin
pour elles de justifier d’un intérêt pécuniaire lésé, dans les pré-
visions de l’article 386, dont l'alinéa rer est ainsi conçu:

«Au cas de violation d’une des dispositions des
articles 380 à 386, ou en cas de désaccord sur l’inter-
prétation de ces articlés, toute Puissance intéressée
pourra faire appel à la juridiction instituée dans ce but
par la Société des Nations. » |
ai
IV.
Point de droit
A.

La question qui domine tout le litige est celle de savoir
si les autorités allemandes étaient en droit de refuser au
vapeur Wimbledon, dans les conditions et dansles circonstances
où elles l’ont fait, l'accès et le passage du Canal de Kiel, le 27
mars 1921.

La réponse à faire à cette question doit être cherchée
dans les stipulations que le Traité de paix de Versailles
a consacrées au Canal de Kiel, dans sa Partie XII, intitulée
« Ports, voies d’eau et voies ferrées », Section VT. Cette section
débute par une disposition d’un caractère général et impéra-
tif ; c'est l’article 380, qui s'exprime ainsi :

«Le Canal de Kiel et ses accès seront toujours libres
et ouverts sur un pied de parfaite égalité aux navires
de guerre et de commerce de toutes les nations en paix
avec l'Allemagne. »

Puis viennent diverses clauses destinées à faciliter et à
réglementer l'usage de cette liberté.

L'article 381, après avoir rappelé que «les ressortissants,
les biens, les navires et bateaux de toutes les Puissances seront,
en ce qui concerne les taxes, les facilités de service et sous tous
les autres rapports, traités sur le pied d'une parfaite égalité
pour l'usage du Canal ....», ajoute qu’«il ne sera apporté à
la circulation des personnes et des navires et bateaux d’autres
entraves que celles résultant des dispositions relatives à la
police, aux douanes, aux prescriptions sanitaires, à l’émigra-
tion ou à l'immigration, ainsi que celles concernant Vimpor-
tation ou l'exportation des marchandises prohibées », et que
« ces dispositions devront être raisonnables et uniformes et ne
devront pas entraver inutilement le trafic. »

C’est ainsi encore que l’article 382 interdit de percevoir,
sur les navires et bateaux empruntant le Canal et ses accès,
d’autres taxes que celles destinées à couvrir, d’une manière
équitable, les frais d'entretien de la navigabilité ou de l’amé-
lioration du Canal ou de ses accès ou à subvenir à des dépenses
faites dans l'intérêt de la navigation; que l’article 383
22

prévoit la mise sous scellés ou sous la garde des agents des
douanes des marchandises en transit, et que l’article 385
oblige l'Allemagne à prendre toutes mesures convenables pour
l'enlèvement des obstacles ou dangers pour la navigation et
d'assurer le maintien des bonnes conditions de navigation,
tout en lui interdisant d'entreprendre des travaux de nature
à porter atteinte à la navigation sur le canal ou sur ses accès.

La prétention des demandeurs réclamant pour le Wimble-
don le libre passage du Canal de Kiel trouve sa base dans la
règle générale, qui est écrite à l’article 380 du Traité de
Versailles.

Ce texte, ont-ils dit, est d’une clarté qui ne laisse rien à
désirer, lorsqu'il dispose que le canal sera toujours ouvert aux
navires de guerre et de commerce des nations qui se trou-
vent en paix avec l’Allemagne ; dès lors, le Wimbledon, appar-
tenant à une nation qui était à ce moment en paix avec
l'Allemagne, avait droit au libre passage dans ce canal.

Les demandeurs ont soutenu en outre que cette interpré-
tation de Varticle 380 est confirmée par la disposition de
l'alinéa 2 de l’article suivant, prévoyant certaines restrictions
ou entraves qui pourraient étre apportées par le Gouverne-
ment allemand a la libre circulation du canal, aucune de ces
restrictions ou entraves, limitativement énumérées ne pouvant
s’appliquer au Wimbledon à raison de la nature de sa cargaison.

La Cour estime que l’article 380 est formel et ne prête
à aucune équivoque. Il en résulte que le canal a cessé d’être une
voie navigable intérieure, nationale, dont l’usage par les
navires des Puissances autres que l'Etat riverain est aban-
donné à la discrétion de cet Etat, et qu'il est devenu une
voie internationale, destinée à rendre plus facile, sous la garan-
tie d’un traité, l'accès de la Baltique, dans l'intérêt de toutes
les nations du monde. Sous son régime nouveau, le Canal de
Kiel doit être ouvert, sur le pied de l'égalité, à tous les navires,
sans qu'il y ait à distinguer entre les navires de guerre et les
navires de commerce, mais à une condition expresse, c’est que
-ces navires ressortissent à des nations en paix avec l’Alle-
magne.
23

Le droit de l’Empire de se défendre contre ses ennemis,
en refusant à leurs navires le passage dans le canal, est
ainsi proclamé et reconnu. En marquant cette réserve, pour
le cas où l'Allemagne ne serait pas en paix avec la nation
dont les navires de guerre ou de commerce réclament l’accès
du canal, le Traité de paix a manifestement envisagé l’hypo-
thèse d’une guerre future, à laquelle l'Allemagne prendrait
part. Si le régime d'accès du Canal devait être également
modifié par l'éventualité d’un conflit entre deux Puissances,
demeurées en paix avec l’Empire, le Traité n'aurait pas
manqué de le dire. Il ne l’a pas dit, et sans doute il n’a pas
voulu le dire.

La volonté des auteurs du Traité de Versailles de faciliter,
par une stipulation d'ordre international, l’accés de la Bal-
‘ tique, et par suite de laisser en tout temps le canal ouvert aux
navires et bateaux étrangers de toute catégorie, apparaît
avec plus de force encore, si l’on rapproche le texte de l’arti-
cle 380 des autres stipulations qui ont trouvé place dans la
Partie XII.

Bien que, ayant été construit par l’Allemagne en terri-
toire allemand, le Canal de Kiel ait constitué jusqu’en 1919
une voie intérieure de l'Etat qui en détient les deux rives,
le Traité a tenu à ne pas le confondre avec les autres voies
navigables intérieures de l’Empire allemand. Une section
spéciale a été créée pour lui à la fin de la Partie XII, intitulée
«Ports, voies d’eau et voies ferrées» ; et dans cette section
spéciale, des règles exclusivement propres au Canal de Kiel
ont été insérées ; ces règles diffèrent sur plus d’un point de
celles auxquelles d’autres voies navigables intérieures de ’Em-
pire sont assujetties par les articles 321 à 327. La différence
apparaît notamment en ce que l’accès du Canal de Kiel est
ouvert aux navires de guerre et au transit de toutes les nations
qui sont en paix avec l’Empire, tandis que le libre accès des
- autres voies navigables de l'Allemagne, mentionnées ci-dessus,
est réservé aux seules Puissances alliées et associées. Ce rap-
prochement ajoute, pour l'interprétation de l’article 380, un
argument nouveau à ceux qui viennent déjà d’être déduits
de sa lettre et de son esprit.

Les stipulations du traité de Versailles relatives au Canal
24

de Kiel se suffisent donc à elles-mêmes ; si elles devaient être
complétées ou interprétées à l’aide de celles qui, dans les pre-
mières sections de la partie XII, ont visé les voies navigables
intérieures de l’Allemagne, elles perdraient toute leur raison
d'être, les quelques répétitions qu’on y constate seraient
superflues, et on aurait le droit de s'étonner que, dans cer-
tains cas où les dispositions des articles 321 à 327 devraient être
appliquées au Canal, les auteurs du Traité aient pris la peine
d'en reproduire lé texte ou la substance.

Ce n’est pas dans un argument d’analogie avec ces dis-
positions qu'il convient de chercher la pensée qui a inspiré
l’article 380 et les articles suivants du Traité, mais bien
plutôt dans un argument a contrario qui les exclut.

Pour contester, dans l'espèce, au vapeur Wimbledon
le . droit au libre passage dans le Canal de Kiel, sur le fon-
dement de l’article 380, on a allégué que ce droit s’analyse
en réalité en une servitude de droit international, mise a la
charge de l'Allemagne, et que, comme toute modification
ou diminution du droit de souveraineté, cette servitude doit
être interprétée de la manière la plus restrictive et ramenée à
ses plus étroites limites, en ce sens notamment qu’elle
laisserait intacts les droits qui découlent de la neutralité en
cas de conflit armé. La Cour n’a pas à prendre parti dans la
question, d’ailleurs très controversée, de savoir s'il existe
vraiment dans le domaine du droit international, des servi-
tudes analogues aux servitudes du droit privé. Que ce soit
par l'effet d’une servitude, ou par l'effet d’une obligation
contractuelle que le Gouvernement allemand est tenu envers
les Puissances bénéficiaires du Traité de Versailles de laisser
l’accès du Canal de Kiel libre et ouvert aux navires de toutes
les nations; en temps de guerre comme en temps de paix,
il n’en résulte pas moins pour l'Etat allemand une limitation
importante de l’exercice du droit de souveraineté que nul ne
lui conteste sur le Canal de Kiel ; et cela suffit pour que la clause
qui consacre une telle limitation doive, en cas de doute,
être interprétée restrictivement. Toutefois, la Cour ne saurait
aller, sous couleur d'interprétation restrictive, jusqu'à refu-
ser à l’article 380 le sens qui est commandé pas ses termes for-
25

mels. Ce serait une singulière interprétation que de faire dire
à un traité exactement le contraire de ce qu'il dit.

On a encore prétendu que la concession générale du droit
de passage aux navires de toutes nationalités dans le Canal de
Kiel ne saurait priver l'Allemagne de l'exercice de ses droits
de Puissance neutre en temps de guerre et l’obliger à laisser
passer, dans ce canal, les transports de contrebande destinés
à l’un des belligérants, car, entendue d’une manière aussi
large, cette concession impliquerait de sa part l’abandon d’un
droit «personnel et imprescriptible » qui est un élément de
sa souveraineté, et auquel elle n’a ni pu ni voulu renoncer par
avance. Une telle allégation n’a pas déterminé la conviction de
la Cour: elle se heurte en effet à des considérations d'intérêt
général de l'ordre le plus élevé. Elle est contredite par une
pratique internationale constante en même temps qu'elle est
contraire à la lettre de l’article 380, qui vise manifestement
le temps de guerre comme le temps de paix.

La Cour se refuse à voir dans la conclusion d'un traité quel-
conque, par lequel un Etat s’engage à faire ou à ne pas faire
quelque chose, un abandon de sa souveraineté. Sans doute,
toute convention engendrant une obligation de ce genre,
apporte une restriction à l’exercice des droits souverains de
l'Etat, en ce sens qu’elle imprime à cet exercice une direction
déterminée. Mais la faculté de contracter des engagements
internationaux est précisément un attribut de la souverainété
de l'Etat.

Comme exemples d'accords internationaux ayant apporté à
l'exercice de la souveraineté de certains Etats des restrictions
partielles, mais destinées à durer toujours, on a cité devant la
Cour les règles qui ont été établies, pour les Canaux de Suez et
de Panama. Ces règles ne sont pas identiques dans les deux
cas ; mais elles présentent une égale importance, en ce qu’elles
démontrent que l'usage des grandes voies internationales,
soit par des navires de guerre belligérants, soit par des navires
de commerce, belligérants ou neutres, chargés de contrebande
de guerre, ne doit pas être considéré comme étant incompa-
tible avec la neutralité de l'Etat riverain. |

Par la Convention de Constantinople, en date du 29 octobre
26

1888, les Gouvernements d'Allemagne, d’Autriche-Hongrie,
d'Espagne, de France, de Grande-Bretagne, d'Italie, des Pays-
Bas, de Russie et de Turquie, ont stipulé, d’une part, que le
canal maritime de Suez «sera toujours libre et ouvert, en temps
de guerre comme en temps de paix, à tout navire de commerce
ou de guerre sans distinction de pavillon », y compris même les
navires des pays en guerre avec la Turquie, souveraine
du territoire, et d’autre part, qu'aucune atteinte ne serait
portée par les Etats signataires au libre usage du canal en temps
de guerre comme en temps de paix, le droit de défense de l'Etat
riverain étant cependant réservé dans une certaine mesure :
aucune fortification commandant le canal ne doit être con-
struite. En fait, sous ce régime et en maintes circonstances, des
navires de guerre belligérants et des navires chargés de con-
trebande ont pu librement passer par le canal, et nul n’a jamais
considéré qu'il y eût dans un tel passage une violation de la
neutralité ottomane.

Pour se rendre compte du régime du Canal du Panama, il
est nécessaire de se reporter au Traité entre la Grande-
Bretagne et les Etats-Unis, en date du 18 novembre 1907,
communément nommé traité Hay-Pauncefote, ainsi qu’au
traité du 18 novembre 1903 entre les Etats-Unis et la Répu-
blique de Panama. Bien qu’on rencontre dans le premier de
ces actes diverses stipulations relatives à la « neutralisation »
du Canal — stipulations qui, dans une large mesure, sont
déclaratives des règles qu'est tenu d'observer un Etat neutre
— il ne s’y trouve pas de clause qui garantisse le libre passage
par le canal, en temps de guerre comme en temps de paix,
sans distinction de pavillon et sans égard à la belligérance
éventuelle des Etats-Unis ; il n’y a pas non plus de clause qui
interdise aux Etats-Unis d’élever des fortifications commandant
le canal. D’autre part, par le Traité du 18 novembre 1903,
la République de Panama a accordé aux Etats-Unis «à per-
pétuité l’usage, l’occupation et le contrôle » de la bande de
territoire requise pour le canal, ainsi que l’usage, l'occupation
et le contrôle à perpétuité de toutes terres et eaux hors de
cette zone qui se trouveraient être nécessaires ou utiles
dans le même dessein ; elle concédait de plus aux Etats-Unis,
dans ces zones, ainsi que dans les terres et eaux auxiliaires,
27

«tous les droits, puissance et autorité . ... que les Etats-Unis
posséderaient et exerceraient si la souveraineté du territoire
leur appartenait .... à l'exclusion complète de l'exercice par
la République de Panama de tous droits, pouvoirs et autorité
de souveraineté de cette espèce ». Ce traité accordait encore
aux Etats-Unis le droit de faire, au moyen de leurs forces de
terre et de mer, la police desdites terres et eaux «et de con-
struire des fortifications à cet effet ». En raison de ces faits,
il est donc instructif d'examiner la façon dont le Gouvernement
fédéral et les autres Gouvernements ont compris les droits et
les devoirs des Etats-Unis en tant que constructeurs et pro-
priétaires du canal, exerçant, toujours sous réserve des stipu-
lations des traités existants, la puissance souveraine et la juri-
diction exclusive sur le canal ainsi que sur les territoires et
les eaux auxiliaires.

Le passage des navires de guerre belligérants ainsi que des
prises de guerre fut expressément permis par une proclamation
du Président des Etats-Unis en date du 13 novembre 1914,
réglementant l'usage du Canal de Panama et de ses accès
au cours de la guerre mondiale ; de même, aucune restriction
n'était opposée au passage des navires marchands portant
de la contrebande de guerre, quelle que fût leur nationalité.
Mais par une proclamation en date du 23 mai 1917, promulguée
après l’entrée des Etats-Unis dans la guerre, fut prohibé
l'usage du canal par les navires, soit publics, soit privés,
appartenant à un ennemi ou aux alliés d’un ennemi, de même
que, par l’article 380 du Traité de Versailles, le Canal de Kiel est
fermé aux navires de guerre et de commerce des nations qui
ne sont pas en paix avec l’Allemagne.

Dans la proclamation du 23 mai 1917, le transport
de contrebande ne fut pas mentionné ; mais par la procla-
mation du 3 décembre 1917, publiée en vertu de l’Acte du
Congrès du 15 juin 1917, le Secrétaire du Trésor fut autorisé à
publier une ordonnance réglementant la circulation des navires
dans les eaux territoriales des Etats-Unis ; et par une ordon-
nance promulguée par le Président en vertu de la même loi,
le Gouverneur du Canal de Panama fut autorisé à exercer
dans les territoires et eaux du canal les mêmes pouvoirs que
l’Acte avait conférés au Secrétaire du Trésor. Par une procla-
28

mation du 27 août 1917, fut déclarée illicite de transporter,
sans permis, en dehors des Etats-Unis ou de leurs possessions
territoriales, des munitions de guerre à destination de l’en-
nemi.

Il n’a jamais été prétendu, que la neutralité des Etats-
Unis avant leur participation aux hostilités, ait été en aucune
manière compromise, du fait de l’usage du Canal de Panama
par des navires de guerre belligérants ou par des navires de
commerce belligérants ou neutres, portant de la contrebande
de guerre.

Les précédents des Canaux de Suez et de Panama consti-
tuent ainsi déjà un désaveu anticipé de la thèse d’après
laquelle la neutralité de l'Allemagne aurait été nécessairement
en péril si ses autorités avaient livré passage au Wimbledon
dans le Canal de Kiel, à raison du fait que ce navire transpor-
tait de la contrebande de guerre à destination d’un Etat alors
engagé dans un conflit armé. IIs ne sont d’ailleurs que la manifes-
tation de l’opinion générale suivant laquelle lorsqu'une voie
d’eau artificielle mettant en communication deux mers libres,
a été affectée d’une manière permanente à l’usage du monde
entier, cette voie se trouve assimilée aux détroits naturels, en
ce sens que le passage même d’un navire de guerre belligérant
ne compromet pas la neutralité de l'Etat souverain sous la
juridiction duquel se trouvent les eaux dont il s’agit.

Yl faut maintenant rechercher si l'Allemagne était fondée
à invoquer ses droits et ses devoirs de Puissance neutre et
les prescriptions de ses ordonnances de neutralité, pro-
mulguées à l'occasion de la guerre russo-polonaise, pour
interdire au Wimbledon l'accès du Canal de Kiel, malgré le
texte formel de l’article 380 du Traité de Versailles.

La première des ordonnances susmentionnées, portant
la date du 25 juillet 1920, contient la disposition suivante :
« À raison de la neutralité de l’Allemagne dans les
événements de guerre survenus entre la République
de Pologne et la République fédérative socialiste des
Soviets de Russie.... le Gouvernement décrète ce qui
suit :
«Article 1e": L’exportation et le transit d'armes,
29

munitions, poudres et explosifs, ainsi que d’autres articles
à usage de guerre, sont interdits en tant que ces objets
sont destinés aux territoires de la République polonaise
ou de la République fédérative socialiste des Soviets de
Russie. »

Et la spécification détaillée des objets et articles dont
l'exportation et le transit sont défendus a trouvé place,
quelques jours après, dans une nouvelle ordonnance du 30
juillet 1920.

L'interdiction d'exporter, ainsi proclamée par ies ordon-
nances de neutralité allemandes, ne saurait évidemment s’ap-
pliquer au passage par le canal des articles qu’elles énumérent,
en provenance d’un pays étranger et a destination d’un autre
pays étranger. Quant au mot éransit, il ne paraît pas non plus
viser le Canal de Kiel; il n’a sans doute, en vue, que le terri-
toire allemand. auquel les prescriptions de l’article 380 ne
sont. pas applicables. En tout cas, une ordonnance de neutra-
lité, acte unilatéral d’un Etat, ne saurait prévaloir sur les
dispositions du Traité de Paix.

Du moment que l’article 380 du Traité de Versailles stipule
que le Canal de Kiel sera toujours ouvert aux navires de
guerre et de commerce de toutes les nations en paix avec
l'Allemagne, il est impossible de prétendre que les termes de
cet article proscrivent, pour la sauvegarde de la neutralité
allemande, le transport de la contrebande de guerre. En fait,
le Gouvernement: de l’Empire n'avait pas revendiqué, au mo-
ment où s’est produit l'incident du Wimbledon, le droit de
fermer le canal aux navires de guerres des nations belligérantes
en paix avec l'Allemagne. Bien au contraire, il a été expressé-
ment déclaré dans la note du Président de la Délégation alle-
mande au Président de la Conférence des Ambassadeurs, en
date du 20 avril 1921, que le Gouvernement allemand «ne
prétend appliquer les règlements de neutralité qu’en ce qui
concerne les navires de commerce, mais non en ce qui regarde
les bâtiments de guerre ». La Cour n’a pas à se prononcer sur
la portée juridique d’une telle déclaration ; mais si, comme cela
paraît certain, elle contient, en ce qui concerne le passage des
navires de guerre belligérants dans le Canal de Kiel, une
interprétation exacte du Traité de Versailles, il s’ensuit, par
30

a fortiori, que le passage de navires neutres portant de la
contrebande de guerre est autorisé par l’article 380 et ne peut
constituer à la charge de l'Allemagne un manquement de ses
devoirs de neutralité. Dès lors, si le Wimbledon, usant de la
permission qui lui était donnée par l’article 380, avait traversé
le Canal de Kiel, la neutralité de ’ Allemagne serait demeurée
sauve et à l’abri de tout reproche.

De ce qui précède, il résulte donc clairement que l’Alle-
magne, loin d’avoir assumé, du fait de sa neutralité, le devoir
d'interdire le passage du Wimbledon par le Canal de Kiel,
avait le droit de le permettre ; et, d'autre part, en vertu de
Varticle 380 du Traité de Versailles, elle avait le devoir formel
d’y consentir. Elle ne pouvait opposer aux engagements qu’elle
avait pris en vertu de cet article, ses ordonnances de neutralité.
L’Allemagne était parfaitement libre de se déclarer neutre et
de proclamer les régles de sa neutralité dans la guerre russo-
polonaise, mais à la condition de respecter et de laisser intactes
les obligations contractuelles qu’elle avait souscrites à Ver-
sailles le 28 juin 1910.

Dans ces circonstances, on se rend facilement compte
qu'il serait inutile de rechercher en l’espèce si l’état de guerre
entre la Russie et la Pologne, et, avec lui, la neutralité de
l'Allemagne, avaient ou non pris fin à l’époque où se produisit
Vincident du Wimbledon. En temps de guerre comme en temps
de paix, le Canal de Kiel devait être ouvert au Wimbledon
comme à tous les navires des nations en paix avec l’Allemagne.

B.

L'Etat allemand, défendeur, ayant à tort, ainsi que la
Cour l’a reconnu, défendu le passage du Canal de Kiel au ~
bateau Wimbledon, est donc responsable des dommages
causés pai cette défense et il doit indemniser le Gouvernement
francais pour le compte de la Société « Les Affréteurs réunis »,
qui les a subis.

La demande en dommages formulée par le Mémoire des
demandeurs, était ainsi libellée :
31

. I. Immobilisation ‘du navire: 12 jours de loca= = 4
tion, du 21. mars au re? avril inclus. Le taux.
d’affrétement du navire étant de 17 sh: 6 par tonne

et par mois, et le navire-ayant une portée en .
lourd de 6.200 tonnes, la location mensuelle .se
trouve être de L. st. 5.425 par mois: en tenant
compte du change moyen du 20 mars au re" avril
1921; soit 56 fr. 284; le montant Correspondant

à Ix jours de location est de wt... . _117.956,20
.2. Déroutement :. 2 jours, d'après les mêmes oo!
bases 2. 2. . 2: 24, . | Fe . 20.355,65
3. Charbon -. . 1 . . 8.437,50

4. Contribution du navire aux ‘frais généraux
de la Société et indemnité pour perte de trafic 33.333,33

Total: 174.082,68
avec les intérêts à raison de 6% l’an à partir du 21 mars 1921.
Après les plaidoiries, la réclamation sous n° 4 a été réduite

à 25.000 francs et elle se trouve en définitive être ainsi établi :

4a. Contribution du navire aux frais géné-

TaUX . . . Le + 4 + + 13.508,35
4b. Frais de chancellerie, etc De ee 9.491,65
Autres frais de recouvrement . . . . . . 2.000,00

Total: francs 25.000.060
et t le total de la demande ramené à 165.740 fr. 35 c.

En ce qui concerne les trois premiers chefs de la demande
visant les sommes payables du chef du fret pour II jours
d’immobilisation du navire et pour 2 jours de déroutement et
les dépenses ‘de .charbon, la: Cour approuve les évaluations qui
lui ont été soumises. Le déféndeur-n’a pas mis en question leur
exactitude ;-d’ailleurs, elles trouvènt, pour la plus grande partié, ”
leur justification dans les’ preuves: apportées au cours de la
procédure, et pour ce qui..cangerne le nombre de jours, il
paraît certain que le navire qui désirait faire reconnaître son
droit, était fondé à attendre, pendant un délai raisonnable,
avant de poursuivre son voyage, le résultat dés mégociations
diplomatiques entamées: à /&e sujet. be eb boi Pal
32

Le quatrième chef, relatif à la réclamation de remboursement
pour la contribution du navire aux frais généraux de la So-
ciété, a été contesté par le défendeur; la Cour estime que cette
contestation est fondée. Les dépenses en question, n’ont pas
de rapport avec le refus de passage.

La Cour est arrivée à la même conclusion au sujet de la
réclamation relative aux droits de chancellerie et autres
frais de recouvrement portés sous la même rubrique.

Quant aux taux des intérêts, la Cour trouve acceptable
dans la situation financière actuelle du monde, en tenant
compte des conditions admises pour les emprunts publics,
les 6% demandés ; ces intérêts, cependant, doivent courir
non pas à compter du jour de l’arrivée du Wimbledon à l'entrée
du Canal de Kiel, suivant la réclamation des demandeurs,
mais bien de la date du présent arrêt, c’est à dire du moment
où le montant de la somme due a été fixé et l'obligation de
payer. établie.

La Cour n’alloue pas d'intérêts moratoires plus élevés
pour le cas où l’arrêt resterait inexécuté après l'expiration
du délai fixé pour son exécution. La Cour ne peut ni ne doit
envisager une pareille éventualité.

Quant au délai d'exécution, la Cour est d’avis que les exi-
gences de l’organisation des services publics et les règles
budgétaires et administratives réclament pour le versement
de la somme mise à la charge de l’Allemagne un délai plus
long que celui qui avait été indiqué par les demandeurs. C’est
pourquoi elle l’a fixé à trois mois.

Le paiement doit être effectué en francs français. C'est
la monnaie du demandeur, dans laquelle il fait toutes ses
opérations et toute sa comptabilité, et l’on peut dire, en
conséquence, que cette monnaie donne la mesure exacte du
dommage qui doit être réparé.

L'article 64 du Statut prescrit que chaque partie supporte _
ses frais de procédure, à moins qu'il n’en soit autrement
décidé par la Cour. La Cour ne trouve pas de raison de se
départir de cette règle générale.
33

Par. ces motifs

La Cour jugeant contradictoirement,

Déclare recevable, au regard de toutes les parties, la
demande portée devant elle par les Gouvernements de Sa
Majesté britannique, . de la République française, de Sa
Majesté le Roi d'Italie et de Sa Majesté l'Empereur du
Japon, avec intervention du Gouvernement de la République
polonaise ;

Décide et juge : :

I. Qu’a tort les autorités allemandes ont refusé le 21 mars
1921 au vapeur Wimbledon l'accès du Canal de Kiel ;

2. que l’article 380 du Traité signé à Versailles le 28 juin
1919 entre les. Puissances alliées et associées et l'Allemagne
devait empêcher l’Allemagne d'appliquer au Canal de Kiel
l'ordonnance de neutralité qu elle a . promulguée le 25. juillet
1920: ; :

3. que le Gouvernement allemand est tenu ala réparation
du préjudice subi de ce chef par le navire et ses affréteurs ;

- 4. qu'il y a lieu d'évaluer ce préjudice:à la somme de 140.749
francs 35 centimes, à laquelle doivent s'ajouter desintérêts
à 6% à partir dela date du présent arrêt ;
“5. que le Gouvernement allemand.sera tenu en consé-
quence à payer au Gouvernement de la République française,
à Paris, en francs français, la somme de 140.749 fr. 35 centimes
avec les intérêts à raison de 6% l'an à partir dé la date de
cet arrêt, ledit paiement devant être effectué dans un délai
de trois mois à compter de ce jour ; : : oo

6. que chaque partie doit supporter ses frais de: procédure.

Le présent arrêt ayant été rédigé en français et en anglais,
c'est le texte francais qui fait foi.
34

Fait et jugé au Palais de la Paix à La Haye, le dix-sept
août mil neuf cent vingt-trois, en sept exemplaires, dont l’un
restera déposé aux archives de la Cour et dont les autres seront
transmis aux agents des Gouvernements des Puissances requé-
rantes, intervenante et défenderesse, respectivement.

Le Président,
(Signé) LopER.

Le Greffier,
(Signé) À. HAMMARSKJÜLD.

MM. Anzilotti et Huber, Juges, et M. Schücking, juge national
allemand, déclarant ne pas pouvoir se rallier à l’arrét rendu
par la Cour, et se prévalant du droit que leur confère l’article
57 du Statut de la Cour, ont joint audit arrêt les exposés
suivants de leur opinion individuelle,

(Paraphé) L. |

(Paraphé) A. H.
